              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 FERNANDO NUNEZ, JR.,
      Plaintiff,                             NO. 3:15-CV-01573

             v.                              (JUDGE CAPUTO)
 TOM W. WOLF, et al.,
      Defendants.
                                   ORDER
     NOW, this 18th day of October, 2018, IT IS HEREBY ORDERED that
Plaintiff’s Motion to Appoint Counsel (Doc. 11) is DENIED without prejudice.


                                             /s/ A. Richard Caputo
                                            A. Richard Caputo
                                            United States District Judge
